                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         SAN JOSE DIVISION

                                   7

                                   8     CHONG'S PRODUCE, INC.,                            Case No.18-cv-07639-VKD
                                                        Plaintiff,
                                   9
                                                                                           ORDER TO SHOW CAUSE RE
                                                 v.                                        FAILURE TO COMPLY WITH COURT
                                  10
                                                                                           ORDER
                                  11     BEZAWADA, INC.,
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff Chong’s Produce, Inc. (“Chong’s Produce”) filed this action on December 19,

                                  14   2018. The Court issued an initial case management scheduling order on December 20, 2018,

                                  15   ordering the parties to file a joint case management statement by March 12, 2019 and to appear for

                                  16   an initial case management conference set for March 19, 2019. Dkt. No. 6. The parties did not

                                  17   file a joint case management statement by the March 12 deadline.

                                  18          Accordingly, the parties are ORDERED TO SHOW CAUSE why the Court should not

                                  19   impose monetary or other sanctions against them for failure to file the joint case management

                                  20   statement as the Court ordered. A written response to this Order must be filed by March 15,

                                  21   2019. The Court will hold a hearing on this Order to Show Cause on March 19, 2019, at 1:30

                                  22   p.m. in Courtroom 2, Fifth Floor, 280 South First Street, San Jose, California 95008.

                                  23          IT IS SO ORDERED.

                                  24   Dated: March 13, 2019

                                  25

                                  26
                                                                                                   VIRGINIA K. DEMARCHI
                                  27                                                               United States Magistrate Judge
                                  28
